REQUESTED BY: Dear Senator:
This is in reply to your inquiry concerning the right of the Legislature to establish qualifications for the office of Auditor of Public Accounts, more particularly that the auditor be a certified public accountant.
In State ex rel. Quinn v. Marsh, 141 Neb. 436,3 N.W.2d 892, in upholding the constitutionality of an act establishing a minimum age of thirty years to qualify as a member of the State Railway Commission, the Supreme Court held:
   ". . . that no presumption arises from section 2, art. IV, and section 7, art. V of the Constitution, of an intent that the legislature should be without power to require that railway commissioners should possess reasonable qualifications as a condition of eligibility to hold office."
and;
   ". . . that in the light of the importance of the functions of the office as disclosed by the Constitution and the statutes, the restriction of section 75-101, Comp. St. 1929, so to minimum age of railway commissioners is not unreasonable."
Based upon the decision of the Supreme Court in the above case, it is our conclusion that the Legislature does have the power to establish reasonable qualifications for the office of State Auditor.